 324DECISIONS OF NATIONAL LABOR RELATIONS BOARDmeaning of Section2(2) of the Act,engaged in commerce within the meaning ofSection 2(6) and(7) of the Act.2.Brotherhood,Council,and Local are,respectively,organizationswithin themeaningof Section2(5) of the Act.3.By maintaining agreementswith TheRefineryEngineeringCompany andMontana Contractors Association,Inc., containing hiring and other union-securityclauses more restrictive than is permissive under the proviso to Section 8(a)(3) ofthe Act,Brotherhood and Council,respectively, haveengaged in and are engagingin unfair labor practices within the meaning of Section8(b) (2) of the Act.4.By the maintenanceof the saidagreement,Brotherhoodand Council haveinterfered with,restrained,and coerced employees in the exercise of rights guar-anteed them in Section7 of the Act and have therebyengaged in unfair labor prac-ticeswithin the meaning of Section8(b) (1) (A) of the Act.5.The aforesaidunfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendationsomitted from publication.]Local 511, St.Louis Offset Printing Union,AFL-CIO, andJohn H.Myers, International Representative,InternationalPrinting Pressmen and Assistants Union,AFL-CIO [MendlePress, Inc.]andLocal 5, Amalgamated Lithographers ofAmerica.Case No. 14-CB-865.February 16, 1961DECISION AND ORDEROn November 9, 1960, Trial Examiner Lloyd Buchanan issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist there-from and take certain affirmative action, as set forth in the copy ofthe Intermediate Report attached hereto.Thereafter, the Respond-ents filed exceptions to the Intermediate Report and a supportingbrief.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the findings,' conclusions, and recommenda-tions of the Trial Examiner.iRespondents have excepted to the credibility findings of the Trial Examiner.We donot overrule a Trial Examiner's resolutions of credibility except where the clear pre-ponderance of all the relevant evidence convinces us that the Trial Examiner's resolutionwas incorrect.No such conclusion is warranted in this case.We therefore adopt theTrial Examiner's credibility findings.Standard Dry Wall Products,Inc.,91 NLRB 544.We find the remarks made by Respondent Myers,as credited by the Trial Examiner, tobe coercive without regard to any presumed inability of Respondents to carry out thesethreats.United Furniture Workers of America, Local 309, CIO, et at. (Smith CabinetManufacturing Company, Inc.),81 NLRB 886,at footnote 3; andMelvin Rupp, d/b/aRupp Equipment Company,112 NLRB 1315.130 NLRB No. 21. LOCAL 511, ST. LOUIS OFFSET PRINTING UNION, ETC.325ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondents, Local 511, St.Louis Offset Printing Union, AFL-CIO, its officers, agents, successors,and assigns, and John H. Myers, International Representative, Inter-national Printing Pressmen and Assistants Union, AFL-CIO, shalljointly and severally :1.Cease and desist from :(a)Threatening employees of Mendle Press, Inc., or BardgettPrinting and Publishing Company, St. Louis, Missouri, with dis-charge because of their adherence to or support of Local 5, Amalga-mated Lithographers of America, or any other labor organization.(b) In any like or related manner restraining or coercing em-ployees in the exercise of rights guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post at the office of Respondent Local 511 in St. Louis, Missouri,copies of the notice attached to the Intermediate Report marked"Appendix." 2 Copies of said notice, to be furnished by the RegionalDirector for the Fourteenth Region, shall, after being duly signed byboth Respondents, be posted by Local 511 immediately upon receiptthereof, and be maintained by it for 60 consecutive days thereafter,in conspicuous places, including all places where notices to membersof Local 511 are customarily posted.Reasonable steps shall be takenby Local 511 to insure that said notices are not altered, defaced, orcovered by any other material.(b)Mail to the Regional Director for the Fourteenth Region signedcopies of the aforesaid notice for posting, if they so wish, by Local 5,Amalgamated Lithographers of America, Mendle Press, Inc., andBardgett Printing and Publishing Company. Copies of said notice,to be furnished by the Regional Director for the Fourteenth Region,shall, after being duly signed by Local 511's representative and byJohn H. Myers, be forthwith returned to said Regional Director forsuch posting.(c)Notify the Regional Director for the Fourteenth Region, inwriting, within 10 days from the date of this Order, what steps theRespondents have taken to comply herewith.2This notice shall be amended by substituting the words"Pursuant to a Decision andOrder" for the words"Pursuant to the Recommendations of a Trial Examiner."In theevent that this Order is enforced by a decree of a United States Court of Appeals, thereshall be substituted for the words"Pursuant to a Decision and Order" the words"Pursuantto a Decree of the United States Court of Appeals,Enforcing an Order." 326DECISIONS OF NATIONAL LABOR RELATIONS BOARDINTERMEDIATE REPORT AND RECOMMENDED ORDERThe complaint herein,as amended,alleges that the Respondents have violatedSection 8 (b) (1) (A) of the National Labor Relations Act, as amended, 73 Stat. 519,between aboutJune25 and July 21, 1960, by threatening employees of MendlePress, Inc., and Bardgett Printing and Publishing Company with discharge becauseof their adherence to and support of Local 5. The answer denies the allegation ofthreats.A hearing was held before me at St. Louis, Missouri, on September 19, 1960.Atthe close of the hearing, counsel were heard in brief oral argument.Upon the entire record in the case, and from my observation of the witnesses Imake the following:FINDINGS OF FACT1.THE COMPANIES' BUSINESS AND THE LABOR ORGANIZATION INVOLVEDItwas admitted and I find that Mendle Press, Inc., and Bardgett Printing and Pub-lishing Company (Mendle and Bardgett), Missouri corporations, are engaged in thebusiness of commercial printing in St. Louis, Missouri; that they annually jointlyship goods valued at more than $50,000 from their places of business to points out-side the State of Missouri; that they are engaged in commerce within the meaningof the Act; and that they are associated for purposes of collective bargaining as asingle employer. It was also admitted and I find that Local 511 is a labor organiza-tion within themeaningof the Act; and that Myers is its authorized agent andrepresentative.II.THE ALLEGED VIOLATION OF SECTION 8(b)(1) (A)Whether or the extent to which Myers, although an International representative ofthe parent Union and not a representative of the Employer Companies and notauthorized by them to hire, fire, and effect changes in employees' status, could ac-complish his alleged threats that those found to be opposed to Local 511 wouldlose their jobs, we need not determine. If he made the statements attributed to him,it isclear that he thereby threatened and tended to restrain and coerce employees,in violation of the Act.The issue here is one of fact: Did Myers make those state-ments? (There is no issue as to Local 511's responsibility for the statements madeby Myers, who had been called to help it.)With a 2-year collective-bargaining agreement between Local 511 and the Com-panies expiring on or about August 15, 1960, Local 5 on June 14, 1960, filed withthe Board a petition for an election among the Companies' employees.The elec-tion, held on July 12, resulted in a vote of 26 for Local 5, and 24 for Local 511,with I vote challenged.Thereafter followed objections by Local 511, a report onthe objections, and exceptions to the report; at the time of the hearing herein, therepresentation proceeding was awaiting decision by the Board.Brewer, an employee of Mendle and president of Local 511 for approximately9 months, testified that Local 5 commenced to organize these employees in Mayand that he signed a card for Local 5; at a meeting with Myers in a hotel room onJune 24, also attended by the secretary-treasurer of Local 511, who was a Mendleemployee, and another Local 511 member, who was employed by Bardgett, the dis-cussion was of ways to win the election, and Myers said, "Within the next yearwe would find out who our friends are and they would be the only ones employedatMendle's within the next year." Myers testified that he had been called by theothers to assist Local 511 win the election.He denied generally and specificallythat he had made threats at any time but declared that he may have said, "We willknow who our friends are." (The question mark should not appear at the end ofline 10, page 3 of the transcript; it is hereby stricken.Myers later repeated thatstatement with a variation, as we shall soon note.)He further testified that therewas some discussion on June 24, but that he did not recall what he said at thattime.Brewer further testified that at a special membership meeting of Local 511 onJuly 2 Myers made the same statement and threat as on June 24.According toMyers, he did not threaten any employee with discharge; he said, "After the resultsof the election we would know who our friends are and/or how many we had."Testifying that on more than one occasion he said, "We would know who ourfriends were," Myers explained that he meant "how many," not "who."An erroror confusion in this connection does not itself prove that a threat was made.On theother hand, difficulty in identifying the respective adherents does not prove thatthreats were not made.Brewer also testified that on July 7 Myers spoke with him and five other employeesin the Mendle stockroom and again threatened that only Local 51 1's friends would LOCAL 511, ST. LOUIS OFFSET PRINTING UNION, ETC.327be employed at the end of the year.Myers' testimony concerning this was thesame as with respect to the alleged threat of July 2.He later declared that at themembership meeting he said little more than "We have it won [lines 1 and 2, page38, of the transcript are hereby corrected], just hold on"; and that on July 7 heurged that they "keep talking" for Local 511.Finally, according to Brewer,at a meeting of Local 511's executive board, at-tended by Brewer and four others on July 21, Myers repeated his threat of July 7and added, "We have lost the election but we also won." This latter presumablyreferred to the unhappily acquired knowledge of the extent of the disaffection.Hav-ing denied this threat, Myers testified that the executive board met to check on thestatus of members and dues; there was no "important"discussion concerning theelection,which had already been held, and he did not recall that anything wassaid concerning this situation.If, as counsel for the Respondents argue, Myers may have meant that only thosewho proved at the end of the year (some might be "converted") that they were notthe Respondents' friends would no longer be employed, that is not the meaning orevident implication of his words.Uttered during the election campaign and imme-diately afterward, as testified and as it appears in a statement verified by Brewer,Myers' remarks were clearly a threat.Kelly, another Mendle employee and a member of Local 511, testified that heasked Myers on June 28, as the latter was going through the shop, how the electionwas going, and that Myers, visibly disturbed, replied that if he found anyone whovoted for the Amalgamated (Local 5) that person would not last at Mendle's a year;anyone could join Local 5 if he wanted to, but he would not work for Mendle's.Myers had no clear recollection of his conversation with Kelly but definitely deniedthat he had threatened Kelly or anyone else.Admittedly Myers was seeking to strengthen Local 511's position and, except forthe single incident after the election, to win support for it in the election.That asubstantial number of employees supported Local 5 was apparent from the mereshowing of interest by that Union to support its petition for election.Whether, as.Brewer testified on cross-examination, Myers correctly "knew" that the three who.met him on June 24 actively supported Local 511, we do not know. Brewer, itspresident, turned against it at some time.We can safely assume that on July 2,10 days before the election which Local 511 lost, Myers knew that there was oppo-sition to it among the employees.But we need not speculate whether Myers fearedserious disaffection.Whatever he thought, the issue is whether he said what he ischarged with having said.In short,Myers' reasons for making threats, if he did that, are not our directconcern.Certainly it is not beyond belief that he may have suspected a loss ofsupport among the very ones to whom he spoke on the various occasions or thathe may have hoped that his words would be passed on to other employees.Thequestion before us is whether he did in fact make the threats as alleged.He testi-fied that he did not know that Brewer or Kelly supported Local 5. This might sug-gest that he would direct his threats, if any, to those who he knew were on the otherside.But, although he did know that some employees supported the rival union,itdoes not appear that he knew that any given employee favored Local 5. There-fore the argument that he would have made his threats to known supporters ofLocal 5 is not here available.On the issue of credibility concerning this he-did-I-didn't issue, the record indi-cates that Myers had no clear recollection of what he said on the five occasions de-scribed.He testified with assurance that he did not utter the threats charged tohim.But that assurance was based, not on recollection, but his knowledge that beshould not, hence would not threaten.That he should not, I agree. But havingobserved these witnesses, I find more reliable the testimony by Brewer and Kellythat he did, in violation of the Act.As for the failure of the parties to call other witnesses, clearly others were presenton the various occasions mentioned, and many at the meeting of July 2.Whetherother members of the executive board besides Brewer, and which members of Local511 now favor that Union, we do not know; or how they would testify concerningwhat Myers said.They were apparently available to both sides, and I draw noconclusion as to how they would testify.The findings herein are therefore basedon the testimony presented.III.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Companies set forth in section II, above, occurring inconnection with the operations described in section I, above, have a close, intimate, 328DECISIONSOF NATIONALLABOR RELATIONS BOARDand substantial relation to trade, traffic, and commerce among the several States,and tend to lead to labor disputes burdening and obstructing commerce and thefree flow of commerce.IV.THE REMEDYHaving found that the Respondents have engaged in and are engaging in certainunfair labor practices affecting commerce, I shall recommend that they cease anddesist therefrom and take certain affirmative action in order to effectuate the policiesof the Act.Ithas been found that the Respondents, by threats of discharge because ofadherence to and support of Local 5, restrained and coerced employees in violationof Section 8(b)(1)(A) of the Act. I shall therefore recommend that they ceaseand desist therefrom and from any like or related conduct.Upon the basis of the above findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Local 511, St. Louis Offset Printing Union, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.2. John H. Myers is, and at all times relevant has been, an authorized agent andrepresentative of Local 511, within the meaning of Sections 8(b) and 2(13) ofthe Act.3.Local 5, Amalgamated Lithographers of America, is a labor organizationwithin the meaning of Section 2(5) of the Act.4.By threats of discharge, thereby restraining and coercing employees in theexercise of the rights guaranteed in Section 7 of the Act, Local 511 has engagedin and is engaging in unfair labor practices within the meaning of Section 8(b) (1) (A)of the Act.5.By threats of discharge, thereby restraining and coercing employees in theexercise of the rights guaranteed in Section 7 of the Act, Myers has engaged in andis engaging in unfair labor practices within the meaning of Section 8 (b) (1) (A) ofthe Act.6.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]APPENDIXNOTICE TO ALL EMPLOYEES, MEMBERS AND NONMEMBERSPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the Labor-ManagementRelations Act, we hereby notify our employees that:WE WILL NOT threaten employees with discharge because of their adherenceto or support of Local 5, Amalgamated Lithographers of America, or any otherlabor organization.WE WILL NOT in any like or related manner restrain or coerce employees inthe exercise of the right to self-organization, to form labor organizations, tojoin or assist Local 5, Amalgamated Lithographers of America, or any otherlabor organization, to bargain collectively through representatives of their ownchoosing, and to engage in other concerted activities for the purpose of col-lective bargaining or other mutual aid or protection, or to refrain from anyor all of such activities, except to the extent that such right may be affected byan agreement requiring membership in a labor organization as a condition ofemployment, as authorized in Section 8(a) (3) of the Act.LOCAL 511, ST. LOUIS OFFSETPRINTING UNION, AFL-CIO,Labor Organization.By-------------------------------------------(Representative)(Title)Dated------------------------------------------------------------JOHN H. MYERS,International Representative,International Printing Pressmen and Assist-ants Union, AFL-CIO.This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other material.